        Case 1:21-cv-01321-JLT Document 6 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANDRE THOMAS,                                    Case No. 1:21-cv-01321-JLT (PC)

12                      Plaintiff,                    ORDER GRANTING MOTION TO
                                                      PROCEED IN FORMA PAUPERIS AND
13          v.                                        DIRECTING PAYMENT OF INMATE
                                                      FILING FEE BY THE KINGS COUNTY
14   ENCINAS, et al.,                                 SHERIFF

15                      Defendants.                   (Doc. 2)

16

17          Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
18   (Doc. 2.) He has made the showing required by section 1915(a). Accordingly, the Court
19   ORDERS:
20          1. Plaintiff's motion to proceed in forma pauperis is GRANTED;
21          2. The Kings County Sheriff or his designee shall collect payments from Plaintiff’s
22               inmate trust account in an amount equal to 20 percent of the preceding month’s
23               income credited to the account and shall forward those payments to the Clerk of
24               the Court each time the amount in the account exceeds $10, in accordance with
25               28 U.S.C. § 1915(b)(2), until a total of $350 has been collected and forwarded to
26               the Clerk of the Court. The payments shall be clearly identified by the name and
27               number assigned to this action;
28          3. The Clerk of the Court is directed to serve a copy of this order and a copy of
        Case 1:21-cv-01321-JLT Document 6 Filed 09/03/21 Page 2 of 2


 1              Plaintiff’s in forma pauperis application on the Kings County Sheriff located at P.O.

 2              Box 1699, Hanford, CA 93230; and,

 3        4. The Clerk of the Court is directed to serve a copy of this order on the Financial

 4              Department of the U.S. District Court, Eastern District of California, Sacramento

 5              Division.

 6
     IT IS SO ORDERED.
 7

 8     Dated:     September 3, 2021                               _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
